The attorneys for the respective parties on this appeal from an order of the Supreme Court, Nassau County, dated January 16, 1976, have agreed, after a conference held before Hon. Harry Gittleson on February 24, 1976, that the appeal be withdrawn, and they thereupon signed a stipulation to such effect, which stipulation contains certain other provisions. In accordance with the foregoing, the appeal is deemed withdrawn, without costs or disbursements; the action is ordered on for trial on March 16, 1976. Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.